COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER ON MOTION

Cause number:                  01-11-00975-CR
Style:                         Steve Olivares
                               v The State of Texas
Date motion filed*:            November 28, 2012
Type of motion:                Motion for extension of time to file brief filed
Party filing motion:           Appellant
Document to be filed:          Brief

Is appeal accelerated?    No

If motion to extend time:
        Original due date:
        Number of previous             extensions                    Current Due date:
granted:
         Date Requested:

Ordered that motion is:

    On June 11, 2012, court reporter Kelly Kelly was ordered to deliver the complete reporter’s record in this
    appeal to the Clerk of this Court, or an order to show cause against her might issue. Kelly purported to
    file the complete record in the appeal on July 25, 2012. Appellant has now filed a motion for extension of
    time to file the brief, indicating that one of the volumes of the reporter’s record, the voir dire proceeding,
    is missing.

    Accordingly, Kelly Kelly is ORDERED to file the reporter’s record of the voir dire proceedings with the
    Clerk of this Court no later than 5 days from the date of this order. Texas Rule of Appellate
    Procedure 9.2(b), the mailbox rule, is suspended and does not apply to this deadline. If the reporter’s
    record is not filed by the deadline stated above, then this Court may issue a show cause order for
    Kelly to appear and show cause why she should not be punished for contempt. The Clerk of this
    Court is directed to fax this order to Kelly Kelly upon issuance of this order, in addition to providing the
    usual notifications.

    Appellant’s brief is due 30 days after the reporter’s record is filed in this Court.

Judge's signature: /s/ Rebeca Huddle
                    Acting individually                                  Acting for the Court

Panel consists of ____________________________________________

Date: December 10, 2012


November 7, 2008 Revision